       Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IVAN RUIZ-RIVERA                           )
33 Belmont Street                          )
Lancaster, Pa 17602                        )
                                           )
                                           )
                   Plaintiff,              )
                                           )
                                           )
v.                                         ) Docket No. 21-CV-__________
                                           )
                                           )
CITY AND COUNTY OF LANCASTER               )
c/o City of Lancaster                      ) JURY TRIAL DEMANDED
39 W. Chester Street                       )
Lancaster, PA 17603;                       )
                                           )
                                           )
POLICE OFFICER JACOB BINGHAM # 316         )
Individually and in His Official Capacity  )
as Lancaster County Police Officer         )
c/o City of Lancaster                      )
39 W. Chestnut Street                      )
Lancaster, PA 17603                        )
                                           )
POLICE OFFICER LAPP (Badge number unknown) )
Individually and in His Official Capacity  )
as Lancaster County Police Officer         )
c/o City of Lancaster                      )
39 W. Chestnut Street                      )
Lancaster, PA 17603                        )
                                           )
FICTITIOUS DESIGNATION                     )
JOHN DOES (#1-25)                          )
                                           )
FICTITIOUS DESIGNATION                     )
ABC CORPORATIONS (#1-25)                   )
                                           )
               Defendants.                 )


                                                                           1
                                    The Lee Firm LLC
                                     Two Penn Center
                               1500 JFK BLVD, SUITE 1900
                           PHILADELPHIA, PENNSYLVANIA 19102
                                      215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 2 of 23




                                 CIVIL ACTION COMPLAINT

        This is a civil rights action in which named Plaintiff, Ivan Ruiz-Rivera, seeks relief in the

form of declaratory and injunctive relief, as well as damages and punitive damages for injuries

and the violation of his rights, privileges, and immunities secured by the Civil Rights Act of

1871 (42 U.S.C. § 1983), Title VI of the Civil Rights Act of 1964 (42 U.S.C. § 2000(d), et seq.),

42 U.S.C. §§1981, 1982, 1985 and 1988, the Fourth, Fifth and Fourteenth Amendments to the

United States Constitution, other Constitutional Provisions and Federal Statutes, and the Laws

and Constitution of the Commonwealth of Pennsylvania. On December 06, 2019, named De-

fendants unlawfully assaulted, battered and tased Plaintiff with deadly force without justification

and in violation of Plaintiff’s Civil Rights.

                                        I. JURISDICTION

 1. This action is brought pursuant to Title VI of the Civil Rights Act of 1964, 42 U.S.C.

     §§1981, 1982, 1983, 1985 and 1988, the Fourth, Fifth and Fourteenth Amendments to the

     United States Constitution, other Constitutional Provisions and Federal Statutes, and pursu-

     ant to 28 U.S.C. §§ 1331, 1332 and 1343 et seq.

 2. Jurisdiction is established over State law claims based on supplemental jurisdiction under

     28 U.S.C. § 1367.

 3. Declaratory and Injunctive Relief is authorized by 28 U.S.C. §§ 2201-2202, and Rule 57 of

     the Federal Rules of Civil Procedure.

 4. The amount in controversy exclusive of interest and costs exceeds Three-Hundred-and-

     Fifty Thousand ($350,000.00) Dollars.


                                                                                                    2
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 3 of 23




                                           II. VENUE

5. All claims herein arose within the jurisdiction of the United States District Court of the

     Eastern District of Pennsylvania and involve Defendants whose residence or principal place

     of business is within this court's jurisdictional boundaries. Therefore, venue is appropriate-

     ly invoked pursuant to 28 U.S.C. § 1391(b) and (c).

                                         III. PARTIES

6. Plaintiff, Ivan Ruiz-Rivera (Plaintiff Ruiz-Rivera) is a 50-year-old Hispanic-American,

     adult male, and a United States Citizen whose domicile is within the city and county of

     Lancaster, Pennsylvania.

7. Defendant, City and County of Lancaster, (“Defendant City of Lancaster,”) is a municipali-

     ty organized by and through the Commonwealth of Pennsylvania that directs, manages and

     controls the City of Lancaster, a Police Department (“Defendant City of Lancaster Police

     Department”), and employs all the individually named Defendants.

8.   Defendant, Police Officer Jacob Bingham #316 (“Defendant Bingham”), at all times rele-

     vant hereto was a Police Officer within Defendant City of Lancaster Police Department.

     Defendant Bingham is being sued in his individual and official capacities. Further, at all

     times relevant hereto Defendant Bingham was acting under the color of state law in his ca-

     pacity as a Police Officer within Defendant City of Lancaster Police Department.

9.   Defendant, Police Officer Lapp (“Defendant LAPP”), at all times relevant hereto was a Po-

     lice Officer within Defendant City of Lancaster Police Department. Defendant Lapp is be-

     ing sued in his individual and official capacities. Further, at all times relevant hereto De-




                                                                                                  3
                                            The Lee Firm LLC
                                             Two Penn Center
                                       1500 JFK BLVD, SUITE 1900
                                   PHILADELPHIA, PENNSYLVANIA 19102
                                              215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 4 of 23




      fendant Lapp was acting under the color of state law in his capacity as a Police Officer

      within Defendant City of Lancaster Police Department.

10. At all relevant times, John Does 1-25, names of said individuals presently unknown and

      fictitious, were: police sergeants, police chiefs, supervisors, agents, employees, servants or

      otherwise acting on behalf of and within the scope of their employment with the City of

      Lancaster and/or the Lancaster Police Department and acting under color of law; and/or

      were individuals or entities whose identities are currently unknown to Plaintiff and who

      participated in the cause of actions alleged.

11. ABC Corps. 1-25 are fictitious designations for one or more private or public entities and

      organizations whose identities are currently unknown.

                                   IV. FACTUAL ALLEGATIONS

12.   On or about December 6, 2019, at 0504 hundred hours, Defendant Bingham, alleged, in the

      Affidavit of Probable cause and Incident Report, that he was dispatched to 33 Belmont

      Street, Lancaster, Pennsylvania, regarding an incident of domestic violence that involved

      the Plaintiff Ruiz-Rivera.

13.   The aforementioned call did not come from the residence in question, nor did it come from

      anyone who lived within the residence.

14.   It was alleged, in the incident report, that this domestic assault was taking place in or near a

      red SUV. Upon arriving on the scene, a red SUV was parked in front of the residence lo-

      cated at 33 Belmont Street, Lancaster, Pennsylvania.




                                                                                                     4
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 5 of 23




15.   Defendant Bingham exited his cruiser and approached the red SUV. Soon thereafter, Plain-

      tiff Ruiz-Rivera observed police vehicles in front of his residence and approached Defend-

      ant Bingham instructing the officer to leave his property.

16.   Defendant Bingham stated to Plaintiff Ruiz-Rivera that he was on the public street and not

      on the Plaintiff’s property.

17.   Plaintiff Ruiz-Rivera further instructed Defendant to leave his property and begin to walk

      away. While Plaintiff Ruiz-Rivera began to walk away, without permission Defendant

      Bingham begin to aggressive follow Plaintiff Ruiz-Rivera’s onto his property, without

      permission.

18.   While following Plaintiff Ruiz-Rivera, Defendant Bingham asked, “who is here with you”

      and Plaintiff Ruiz-Rivera responded by saying “None of your business, leave my house.”

19.   Defendant Bingham, while trespassing on Plaintiff Ruiz-Rivera property, continued to ask

      Plaintiff Ruiz-Rivera “who is here with you.”

20.   Plaintiff Ruiz-Rivera continuously asked Defendant Bingham to leave his property and he

      refused to do so.

21.   Defendant Bingham continued to ask, “who is here with you” and Plaintiff Ruiz-Rivera

      eventually said, “Your Mother” and walked away. Without permission or provocation, Of-

      ficer Bingham aggressively followed Plaintiff Ruiz-Rivera.

22.   Defendant Bingham stated to Plaintiff Ruiz-Rivera, “Stop walking away…you are gonn`

       ``a get tased.” At this time, Plaintiff Ruiz-Rivera walked away, and without provocation

      or fear of his safety, Defendant Tased Plaintiff Ruiz-Rivera, in the back, for several sec-

      onds yelling “Get on the ground.”


                                                                                                5
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 6 of 23




23.   At this time, Plaintiff Ruiz-Rivera is screaming in pain and yells “leave me alone.” Imme-

      diately, Defendant Bingham, Officer Lapp and other officers tackled Plaintiff Ruiz-Rivera

      and started to punch him, without provocation.

24.   While Plaintiff Ruiz-Rivera is being brutally attacked, he is asking “Why are you hitting

      me? Did I hit you?”

25.   After Plaintiff Ruiz-Rivera was assaulted and handcuffed, he continuously asked the offic-

      ers to leave his property and to not allow his children to see this.

26.   After Plaintiff Ruiz-Rivera was handcuffed, he asked if he could turn around on his back,

      and Defendant Bingham angrily stated, “Nope, stay like that.”

27.   It is important to note, that this entire encounter was recorded on Defendant Bingham’s

      body camera. Knowing that, Defendant Bingham falsified the incident report by stating,

      that t Plaintiff Ruiz-Rivera got into a fighting stance. It is also important to note that the

      aforementioned documents confirms that Plaintiff Ruiz-Rivera was walking away when he

      was tased in the back.

28.   Plaintiff Ruiz-Rivera suffered severe injuries to his person, which left him bloody, bruised,

      battered and mentally affected.

29.   All Defendants Police officers used excessive force and committed battery.

30.   Plaintiff Ruiz-Rivera is informed and, on such information, believes that all of said officers

      have committed such brutal acts in the past against innocent victims.

31.   The Plaintiff believes that several complaints have been made against the Defendants in the

      past and such complaints have been investigated by Internal Affairs.

32.   The Defendant has been victimized and entrapped by these police officers.


                                                                                                   6
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
           Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 7 of 23




33.    The acts of the Defendants, as described above, were performed with malice, and premedi-

       tation, under color of state law, with willful wanton disregard for the Plaintiff’s rights un-

       der the Fourth, Fifth and Fourteen Amendments to the U.S. Constitution, and in contraven-

       tion of the letter and spirit of 42 U.S.C. § 1983 and 1985.

34.    As the direct and proximate result of the acts of Defendants, Plaintiff Ruiz-Rivera suffered

       mental shock, trauma and mental distress.

35.    Defendant City of Lancaster and its Police Department, has well-known and documented

       custom, policy and practice of not taking reasonable steps to properly train its police offic-

       ers to not violate the constitutionally protected rights of the citizens of the Commonwealth

       of Pennsylvania. More particularly the residence of Lancaster, Pennsylvania. This includes,

       but is not limited to, the unlawful tasing of citizens.

      36. Each year, hundreds of law-abiding citizens are the victims of police brutality by Defend-

         ant City of Philadelphia employees (police officers) that result in their being charged and

         prosecuted for crimes they are innocent of.

37. Police brutality is rampant in Lancaster. The City of Lancaster and their police department

       has a Custom of condoning alleged instances of police brutality without punishing its offic-

       ers. The Defendants has a history of exonerating officers for allegedly using excessive

       force against its citizens. Officers within the police department are secure in knowing that a

       reported incident will not result in any disciplinary proceeding unless another officer can

       verify that the force was excessive. The City of Lancaster has permitted and tolerated the

       practice of unjustified and unreasonable uses of excessive force by its officers under the

       color of state law.


                                                                                                    7
                                                The Lee Firm LLC
                                                 Two Penn Center
                                           1500 JFK BLVD, SUITE 1900
                                       PHILADELPHIA, PENNSYLVANIA 19102
                                                  215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 8 of 23




38.   At all times material herein, the Defendant, the Lancaster Police Department and the City

      of Lancaster had a custom policy and practice of not taking reasonable steps to properly

      train its police officers to not violate the constitutionally protected rights of the citizens of

      the Commonwealth of Pennsylvania. More particularly the residence of Lancaster.

39.   This policy, custom and practice reflects a deliberate and conscious choice of the Defend-

      ant, Lancaster Police Department and Defendant City of Lancaster, in that it amounts to a

      deliberate indifference to the rights of people whom its police come into contact, including,

      but not limited to, the Plaintiff herein.

40.   The failure of the Defendant Lancaster Police Department and the City of Lancaster to

      properly train its police officers, including but limited to the Defendants, which constitutes

      a municipal policy or custom of the City of Lancaster and the Lancaster City Police De-

      partment, amounts to deliberate indifference to the rights of people with whom its police

      officers come into contact, including, but not limited to, the Plaintiff herein.

41.   As a direct and proximate cause of this policy, custom and practice of the Defendants, the

      Plaintiff have sustained numerous constitutional deprivations.

42.   As a direct and proximate result of the actions of Defendants, under the supervision of The

      City of Lancaster, Plaintiff suffered mental and physical injury and the additional following

      damages.

            a. Violation of his constitutional rights under the Fourth and Fourteenth Amend-

                 ments to the United States Constitution to be free from unreasonable search and

                 seizure of Ivan Ruiz-Rivera person, to be afforded due process of law and equal

                 protection under the law;


                                                                                                      8
                                               The Lee Firm LLC
                                                Two Penn Center
                                          1500 JFK BLVD, SUITE 1900
                                      PHILADELPHIA, PENNSYLVANIA 19102
                                                 215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 9 of 23




            b. Loss of physical liberty;

            c. And sever physical injury, some which may be permanent, humiliation, emotional

                distress.

            d. Freedom from the use of excessive, unreasonable, and unjustified force against

                her person; and

            e. Equal Protection under the law;

            f. Due process of law.

                                   V. CAUSES OF ACTIONS

                                     COUNT I
                       VIOLATION OF 42 U.S.C. § 1983 and 1985
                  PLAINTIFF v. CITY OF LANCASTER MONELL CLAIM
                  WHILE ACTING UNDER THE COLOR OF STATE LAW

43.   Plaintiff hereby incorporate by reference, Paragraphs 1 through 42, as though they are fully

      set forth herein.

44.   Defendant City of Lancaster developed and maintained several deficient customs, policies

      and/or practices which proximately caused the deprivation of the Plaintiff’s constitutional

      rights aforesaid.

45.   Defendant City of Lancaster’s unlawful customs, policies and practices encouraged its em-

      ployees to believe that they could violate the constitutional rights of the Plaintiff’s with im-

      punity and with the explicit or tacit approval of City of Lancaster and its policy makers.

46.   The acts constitute a violation of the First, Fourth, Fifth and Fourteenth Amendments to the

      Constitution and 42 U.S.C. § 1983.

47.   As a result of Defendant’s knowingly, willfully, maliciously, wantonly, grossly intentional,

      recklessly and deliberately indifferent concerted conduct under the color of state law pur-

                                                                                                     9
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 10 of 23




      suant to an unconstitutional, customs, policies and practices, the Plaintiff’s suffered and

      continues to suffer great pain and suffering, emotional distress, mental anguish, loss of rep-

      utation, scorn of the community, economic loss and loss of their constitutional and other

      state and federal rights.

48.   The actions of the defendants, as set forth above, were performed with malice and premedi-

      tation, under color of state law.

49.   The Constitutional deprivation was caused by Defendant’s numerous areas of deliberate

      indifference outlined above including:

            a. Custom of condoning alleged instances of police brutality without punishing its

                officers. The above-mentioned actions were not isolated incidents. The Defend-

                ants has a history of exonerating officers for allegedly using excessive force

                against its citizens. Officers within the police department are secure in knowing

                that a reported incident will not result in any disciplinary proceeding unless an-

                other officer can verify that the force was excessive. The City of Lancaster per-

                mitted and tolerated the practice of unjustified and unreasonable uses of excessive

                force by its officers under the color of state law.

            b. Custom of condoning alleged instances of false arrest and falsifying documenta-

                tion without punishing its officers. The above-mentioned actions were not isolated

                incidents. The Defendants has a history of exonerating officers for allegedly falsi-

                fy documents and falsely arrest its citizens. Officers within the police department

                are secure in knowing that a reported incident will not result in any disciplinary

                proceeding.


                                                                                                  10
                                               The Lee Firm LLC
                                                Two Penn Center
                                          1500 JFK BLVD, SUITE 1900
                                      PHILADELPHIA, PENNSYLVANIA 19102
                                                 215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 11 of 23




           c. The City of Lancaster permitted and tolerated the practice of by its officers under

               the color of state law.

           d. The City of Lancaster permitted and were indifferent to the need of more training

               areas of:

                   i.   Legal cause to stop, detain and arrest a citizen;

                   ii. A police officer failure to follow established procedures, policies, direc-

                        tives and/or instructions regarding property receipts, pars reports, and oth-

                        er relevant circumstances regarding this case.

                  iii. Police officers’ improper exercise of authority, false arrest, and use of

                        searches of a person or a vehicle in the absence of probable cause.

                  iv. Police Officer’s use of their status as police officers to achieve goals no

                        reasonably related to their police duties.

                   v. The failure to properly sanction or discipline officers who are aware of,

                        conceal, and/or aid and abet the violations of the constitutional rights of

                        citizens by other police officers.

                  vi. The detention of persons arrested on alleged summary violations in com-

                        pliance with municipal, state, and/or federal rules.

50.   The above-described actions of the Defendants and policies of the City of Lancaster con-

      doning the use of falsifying documentation, falsely arresting citizens and false imprison-

      ment by their agents, servants, and employees, violated the rights and privileges of Plaintiff

      under the Fourth and Fourteenth Amendments to the United States Constitution. As a direct

      and proximate result of the above-mentioned unconstitutional acts of Defendant Officers,


                                                                                                   11
                                               The Lee Firm LLC
                                                Two Penn Center
                                          1500 JFK BLVD, SUITE 1900
                                      PHILADELPHIA, PENNSYLVANIA 19102
                                                 215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 12 of 23




      while agents, servants, or employees of the City of Lancaster, Plaintiff sustained severe

      humiliation, emotional distress and pain and suffering.

51.   The above-described actions of the Defendants and policies of the City of Lancaster’s con-

      doning the use of excessive force by their agents, servants, and employees, violated the

      rights and privileges of Plaintiff under the Fourth and Fourteenth Amendments to the Unit-

      ed States Constitution.

52.   The Defendants violated Plaintiff’s civil rights by brutalizing and inflicting server injury on

      Plaintiff under the color of law with force that was grossly disproportionate in relation to

      the need for action.

53.   As a direct and proximate result of the above-mentioned unconstitutional acts of Defendant

      Officers, while agents, servants, or employees of the City of Lancaster, Plaintiff sustained

      severe physical injury, causing humiliation, emotional distress and pain and suffering.



      WHEREFORE, the Plaintiff’s seeks relief under Title VI of the Civil Rights Act of 1964;

      42 U.S.C. §§ 1981, 1982, 1983, 1985, 1986 and 1988; the First, Fourth, Fifth and Four-

      teenth Amendments to the United States Constitution, other constitutional provisions, fed-

      eral statutes and state laws in an amount not less than $350,000.00, attorney’s fees, costs,

      expenses and interest.




                                                                                                   12
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 13 of 23




                                              COUNT II

                        Plaintiff v. All Defendants
VIOLATION OF FOURTH AMENDMENT RIGHT OF UNITED STATES CONSTITU-
TION AND ARTICLE 1 OF THE PENNSYLVANIA CONSTITUTION DUE PROCESS
                 RIGHTS AGAINST ALL DEFENDANTS

54.   The Plaintiff hereby incorporates by reference, Paragraphs 1 through 53, as though they are

      fully set forth herein.

55.   The due process clause of the Fourteenth Amendment of the U.S. Constitution prohibits

      state actors from depriving individuals of “liberty” without due process of law.

56.   Pursuant to the due process clause of the Fourteenth Amendment, the Plaintiff Ivan Ruiz-

      Rivera enjoyed a constitutionally protected liberty in her reputation as a fundamental right

      entitled to legal protection.

57.   As a direct and proximate result of Defendants’ actions, Ivan Ruiz-Rivera rights under the

      Fourth Amendment of the United States Constitution and Article I Section 8 of the Penn-

      sylvania Constitution were violated.

      WHEREFORE, Plaintiff seeks relief under Title VI of the Civil Rights Act of 1964; 42

      U.S.C. §§ 1981, 1982, 1983, 1986 and 1988; the First, Fourth, Fifth and Fourteenth

      Amendments to the United States Constitution, other constitutional provisions, federal stat-

      utes and state laws in an amount not less than $350,000.00, attorney’s fees, costs, expenses

      and interest.




                                                                                                13
                                               The Lee Firm LLC
                                                Two Penn Center
                                          1500 JFK BLVD, SUITE 1900
                                      PHILADELPHIA, PENNSYLVANIA 19102
                                                 215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 14 of 23




                                             COUNT III

          Plaintiff v. Defendants Bingham, Lapp and John Doe officers 1-25
  VIOLATION OF CIVIL RIGHTS WHILE ACTING UNDER THE COLOR OF LAW
             FOR FAILURE TO INTERVEN UNDER 42 U.S.C. § 1983

58.   Plaintiff hereby incorporates by reference, Paragraphs 1 through 57, as though they are ful-

      ly set forth herein.

59.   This cause of action is brought by Plaintiff, against Bingham, Lapp and John Doe Officers

      1-25 for their failure to intervene to prevent fellow officers from violating the constitutional

      rights of Plaintiff. Law enforcement officers have an affirmative duty to intervene when the

      officer is aware of constitutional violations in their presence and fails to take reasonable

      steps to protect the victims of another officer’s use of excessive force.

60.   The aforementioned Defendants failed to prevent excessive force from being committed

      against Plaintiff when they had a reasonable opportunity to do so. The Defendants failure

      to intervene is a violation of the Fourth Amendment and as such is actionable under 42

      U.S.C. § 1983.

61.   The intentional, willful and wanton acts of the Defendants establish a claim for punitive

      damages by Plaintiff against Defendants.

      WHEREFORE, Plaintiff seeks relief under Title VI of the Civil Rights Act of 1964; 42

      U.S.C. §§ 1981, 1982, 1983, 1986 and 1988; the First, Fourth, Fifth and Fourteenth

      Amendments to the United States Constitution, other constitutional provisions, federal stat-

      utes and state laws in an amount not less than $350,000.00, attorney’s fees, costs, expenses

      and interest.




                                                                                                    14
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 15 of 23




                                                COUNT IV

           Plaintiff v. Defendant Police Officers Bingham, Lapp and John Does 1-25
                                         CONSPIRACY
      TO VIOLATE IVAN RUIZ-RIVERA’S CONSTITUTIONAL CIVIL RIGHTS AND
                   OTHER RIGHTS IN VIOLATION OF 42 U.S.C. § 1983

62.    Plaintiff hereby incorporates by reference, Paragraphs 1 through 61, as though they are ful-

       ly set forth herein.

63.    Defendant Police Officers expressly or tacitly agreed to act and did expressly or tacitly act

       under the color of state law pursuant to the numerous unconstitutional, customs, policies

       and practices averred herein, knowingly, intentionally, willfully, maliciously, wantonly,

       grossly intentional, recklessly and with deliberate indifference, in concert and conspiracy

       with each other and others in the furtherance of numerous unconstitutional customs, poli-

       cies and practices to undertake the violations of Ivan Ruiz-Rivera’s constitutional, civil and

       other federal rights described herein.

64.    As a result of all Defendants’ knowingly, intentionally, willfully, maliciously, wantonly,

       grossly intentional, recklessly and deliberately indifferent concerted conduct under the col-

       or of state law pursuant to an unconstitutional, custom policy and practice, Ivan Ruiz-

       Rivera suffered and continues to suffer great pain and suffering, emotional distress, mental

       anguish, loss of reputation, scorn of the community, economic loss and loss of their consti-

       tutional and other state and federal rights.

65.    This cause of action is brought by Plaintiff against Defendant Police Officers for conspira-

       cy to interfere with Plaintiff constitutional rights to be free from unjustified and excessive

       force utilized by police officers, as guaranteed by the Fourth and Fourteenth Amendments

       to the United States Constitution.

                                                                                                   15
                                               The Lee Firm LLC
                                                Two Penn Center
                                          1500 JFK BLVD, SUITE 1900
                                      PHILADELPHIA, PENNSYLVANIA 19102
                                                 215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 16 of 23




66.   The Defendants entered into agreement for the purpose of depriving Plaintiff of his consti-

      tutional protected rights by utilizing excessive use of force while acting under color of law

      in their capacity as police officers employed by the County and Department.

67.   Defendants have knowledge of the nature and scope of the agreement and agreed to fabri-

      cate an official version of events to conceal their constitutional violation of Plaintiff’s

      rights.

68.   In furtherance of the conspiracy, the Defendant Police Officers inflicted server injury upon

      Plaintiff, while exercising their official authority under the color of law.

69.   The acts of the Defendants were part of an on-going practice of the conspirators to utilize

      excessive use of force with full knowledge that their actions would be exonerated.

70.   The acts of the Defendant Police Officers were carried out for the very purpose of depriv-

      ing Plaintiff of the equal protection of the laws and or equal privileges and immunities un-

      der the law and to expressly violate Plaintiff’s right to be free from unreasonable search

      and seizure and from excessive force as defined in the Fourth Amendment of the United

      States Constitution.

71.   As a direct and proximate consequence of the conspiracy of the Defendant Police Officers,

      Plaintiff sustained severe physical injury, humiliation, emotional distress, pain and suffer-

      ing.

      WHEREFORE, Plaintiff seeks relief under Title VI of the Civil Rights Act of 1964; 42

      U.S.C. §§ 1981, 1982, 1983, 1986 and 1988; the First, Fourth, Fifth and Fourteenth

      Amendments to the United States Constitution, other constitutional provisions, federal stat-




                                                                                                 16
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 17 of 23




      utes and state laws in an amount not less than $150,000.00, attorney’s fees, costs, expenses

      and interest.

                                              COUNT V

                         Plaintiff v. All Defendants
      VIOLATION OF FOURTHTEENTH AMENDMENT DUE PROCESS RIGHTS

72.   The Plaintiff hereby incorporates by reference, Paragraphs 1 through 71, as though they are

      fully set forth herein.

73.   The due process clause of the Fourteenth Amendment of the U.S. Constitution prohibits

      state actors from depriving individuals of “liberty” without due process of law.

74.   Pursuant to the due process clause of the Fourteenth Amendment, the Plaintiff Ivan Ruiz-

      Rivera enjoyed a constitutionally protected liberty in her reputation as a fundamental right

      entitled to legal protection.

      WHEREFORE, Plaintiff seeks relief under Title VI of the Civil Rights Act of 1964; 42

      U.S.C. §§ 1981, 1982, 1983, 1986 and 1988; the First, Fourth, Fifth and Fourteenth

      Amendments to the United States Constitution, other constitutional provisions, federal stat-

      utes and state laws in an amount not less than $350,000.00, attorney’s fees, costs, expenses

      and interest.

                                              COUNT VI

                      Plaintiff v. Officer Bingham, Lapp and John Does-1-25
                             ASSAULT AND BATTERY AGAINST

75.   Plaintiff hereby incorporates by reference, Paragraphs 1 through 73, as though they are ful-

      ly set forth herein.

76.   On November 27, 2012, Defendants Police Officers assaulted, beaten and tased Ivan Ruiz-


                                                                                                17
                                               The Lee Firm LLC
                                                Two Penn Center
                                          1500 JFK BLVD, SUITE 1900
                                      PHILADELPHIA, PENNSYLVANIA 19102
                                                 215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 18 of 23




      Rivera without provocation or legal justification.

77.   At all times during Defendant’s assault and beating of Ivan Ruiz-Rivera, Ivan Ruiz-Rivera

      was in their custody by a show of their authority as Defendant City of Lancaster police of-

      ficers.

78.   Defendant’s assault and beating of Ivan Ruiz-Rivera was done knowingly, willfully, mali-

      ciously, wantonly, intentionally, recklessly and with deliberate indifference in concert and

      conspiracy with each other to violate Ivan Ruiz-Rivera constitutional rights under the

      Fourth and Fourteenth Amendments to the United States Constitution and other federal

      laws

79.   The City of Lancaster, through its employees, Defendant Police Officers, intentionally

      caused bodily harm to Plaintiff by using unnecessary force upon her person by choking,

      throwing Plaintiff on ground, hitting her and violently tasing her multiple times without

      justification.

80.   The City of Lancaster is vicariously liable for the tortious acts of its employees that were

      committed within the scope and furtherance of their employment.

81.   As a result of Defendants’ knowingly, willfully, maliciously, wantonly, intentionally, reck-

      lessly and deliberately indifferent concerted conduct of assaulting and beating of Ivan

      Ruiz-Rivera, Ivan Ruiz-Rivera has suffered and continues to suffer great pain and suffer-

      ing, emotional distress, mental anguish, loss of reputation, scorn of the community, eco-

      nomic loss and loss of his constitutional and other federal rights.

      WHEREFORE, Plaintiff seeks relief under Title VI of the Civil Rights Act of 1964; 42

      U.S.C. §§ 1981, 1982, 1983, 1986 and 1988; the First, Fourth, Fifth and Fourteenth


                                                                                                18
                                              The Lee Firm LLC
                                               Two Penn Center
                                         1500 JFK BLVD, SUITE 1900
                                     PHILADELPHIA, PENNSYLVANIA 19102
                                                215.764.5533
             Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 19 of 23




       Amendments to the United States Constitution, other constitutional provisions, federal stat-

       utes and state laws in an amount not less than $350,000.00, attorney’s fees, costs, expenses

       and interest.

                                                  COUNT VII

                          Plaintiff v. Officer Bingham, Lapp and John Does-1-25
                                            EXCESSIVE FORCE


      82.     Plaintiff incorporates by reference, paragraphs 1-81, as if though they are fully set forth

            set forth herein.


      83. Plaintiff believes and therefore aver that the force used upon them was unnecessary and
          more force than was reasonable and necessary under the circumstances.

      84.     Plaintiff believe and therefore avers that Defendants, acting in concert and conspiracy

            with each other, have by the aforementioned actions deprived Plaintiff of his constitu-

            tional and statutory rights.

      85.     Defendants’ actions were a factual cause of and/or caused Plaintiff substantial dam-

            ages and harm. (See above).

                                                  COUNT VIII

                              Plaintiff v. All Defendants
            NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS OF PLAINTIFF IVAN
                                       RUIZ-RIVERA

86.    Plaintiff hereby incorporates by reference, Paragraphs 1 through 85, as though they are ful-

       ly set forth herein.

87.    All Defendants’ conduct was done knowingly, intentionally, willfully, maliciously, wan-

       tonly, grossly intentional, recklessly and with deliberate indifference to cause Plaintiff ex-

                                                                                                        19
                                                    The Lee Firm LLC
                                                     Two Penn Center
                                               1500 JFK BLVD, SUITE 1900
                                           PHILADELPHIA, PENNSYLVANIA 19102
                                                      215.764.5533
          Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 20 of 23




       treme emotional distress.

88.    Defendants’ actions caused Plaintiff to suffer unnecessary physical pain and suffering and

       emotional pain and suffering.

89.    Defendants’ conduct, in concert with each other, was done knowingly, intentionally, will-

       fully, maliciously, wantonly, grossly intentionally, and recklessly and was beyond the

       bounds of conduct tolerated in a civilized society.

90.    City of Lancaster, through its employees, Defendant Police Officers caused bodily harm to

       Plaintiff when they knew or should have known that emotional distress would likely result.

91.    As a result of Defendants’ knowingly, intentionally, willfully, maliciously, wantonly,

       grossly intentional, recklessly and deliberately indifferent concerted conduct, Plaintiff has

       suffered and continues to suffer great pain and suffering, emotional distress, mental an-

       guish, economic loss and loss of his constitutional and other state and federal rights.

       WHEREFORE, Plaintiff seeks relief under Title VI of the Civil Rights Act of 1964; 42

       U.S.C. §§ 1981, 1982, 1983, 1986 and 1988; the First, Fourth, Fifth and Fourteenth

       Amendments to the United States Constitution, other constitutional provisions, federal stat-

       utes and state laws in an amount not less than $350,000.00, attorney’s fees, costs, expenses

       and interest.

                                               COUNT IX

                                       Plaintiff v. All Defendants
                                        STATE LAW CLAIMS

      92. Plaintiff hereby incorporate by reference, Paragraphs 1 through 91, as though they are

         fully set forth herein.



                                                                                                  20
                                                The Lee Firm LLC
                                                 Two Penn Center
                                           1500 JFK BLVD, SUITE 1900
                                       PHILADELPHIA, PENNSYLVANIA 19102
                                                  215.764.5533
           Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 21 of 23




      93. The actions of All Defendants constitute the torts of Assault, Battery, Trespass and Neg-

         ligent Infliction of Emotion Distress, under the laws of the Commonwealth of Pennsylva-

         nia.

WHEREFORE, Plaintiff request:

                a. On all Claims for Relief, Plaintiff demands damages in the amount as stated on all

                   claims for relief and all costs of this action with interest.

                b. Under the Civil Rights Act of 1871, 42 U.S.C. § 1988, 28 U.S.C. § 1961 and 28

                   U.S.C. § 1920, Plaintiff demands reasonable attorney’s fees, costs and expenses,

                   and interest.

                c. Under Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 1988, 28 U.S.C. §

                   1961 and 28 U.S.C. § 1920, Plaintiff demands reasonable attorney’s fees, costs

                   and expenses, and interest.

                d. On all Claims For Relief, Plaintiff demands punitive damages in the amount of

                   over $150,000.00 on all claims for relief and all costs of this action with interest

                   because Defendants’ actions exceeded the normal standards of decent conduct and

                   were malicious, willful, oppressive, outrageous and unjustifiable.

       Plaintiff demands other just relief as the Court may award.


                                                 COUNT X

                                        Plaintiff v. All Defendants
                                               DAMAGES

94.    Plaintiff hereby incorporates by reference, Paragraphs 1 through 93, as though they are ful-

       ly set forth herein.


                                                                                                     21
                                                  The Lee Firm LLC
                                                   Two Penn Center
                                             1500 JFK BLVD, SUITE 1900
                                         PHILADELPHIA, PENNSYLVANIA 19102
                                                    215.764.5533
         Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 22 of 23




95.   On all Claims for Relief, Plaintiff demands damages in the amount as stated on all claims

      for relief and all costs of this action with interest.

96.   Under the Civil Rights Act of 1871, 42 U.S.C. § 1988, 28 U.S.C. § 1961 and 28 U.S.C. §

      1920, Plaintiff demands reasonable attorney’s fees, costs and expenses, and interest.

97.   Under Title VI of the Civil Rights Act of 1964, 42 U.S.C. § 1988, 28 U.S.C. § 1961 and 28

      U.S.C. § 1920, Plaintiff demands reasonable attorney’s fees, costs and expenses, and inter-

      est.

98.   On all Claims For Relief, Plaintiff demands punitive damages in the amount of over

      $350,000.00 on all claims for relief and all costs of this action with interest because De-

      fendants’ actions exceeded the normal standards of decent conduct and were malicious,

      willful, oppressive, outrageous and unjustifiable.

99.   Plaintiff demands other just relief as the Court may award.

      WHEREFORE, Plaintiff demands judgment and damages on all facts and claims for relief

      herein asserted, and upon judgment, reasonable attorney’s fees, all costs, expenses, and in-

      terest.

                                        COUNT XI
                                   DEMAND FOR JURY TRIAL

100. Plaintiff hereby incorporate by reference, Paragraphs 1 through 99, as though they are fully

      set forth herein.

101. On all facts and claims for relief asserted, Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff demands judgment and damages on all facts and claims for relief

      herein asserted, and upon judgment, reasonable attorney’s fees, all costs, expenses, and in-

      terest.

                                                                                                22
                                                The Lee Firm LLC
                                                 Two Penn Center
                                           1500 JFK BLVD, SUITE 1900
                                       PHILADELPHIA, PENNSYLVANIA 19102
                                                  215.764.5533
Case 5:21-cv-02105-EGS Document 1 Filed 05/06/21 Page 23 of 23




                                                       Respectfully submitted,


                                                       James Lee__________
                                                       James E. Lee, Esquire
                                                       THE LEE FIRM LLC
                                                       Two Penn Center
                                                       1500 J.F.K. Boulevard
                                                       Suite 1900
                                                       Philadelphia, PA 19102
                                                       Attorney For Plaintiff
                                                       P: (215) 764-5533
                                                       jlee@leefirm.legal
                                                       May 7, 2021




                                                                                 23
                             The Lee Firm LLC
                              Two Penn Center
                        1500 JFK BLVD, SUITE 1900
                    PHILADELPHIA, PENNSYLVANIA 19102
                               215.764.5533
